J-S54036-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 RASHAWN MOSLEY                           :
                                          :
                    Appellant             :   No. 796 MDA 2020

            Appeal from the PCRA Order Entered May 7, 2020
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0003813-2004

BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                     FILED FEBRUARY 25, 2021

      Rashawn Mosley (“Mosley”) appeals from the Order dismissing his first

Petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).

See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      In the early morning hours of July 6, 2004, Christopher Thompson

(“Thompson”) and Daniel Giorgione (“Giorgione”) were in a vehicle in the Hall

Manor area of Harrisburg, Dauphin County, when Thompson was shot and

killed in a drug-related transaction. After the shooting, Giorgione provided

police with a description of the shooter, and identified the shooter in a photo

array. Mosley did not match the description Giorgione gave of the shooter,

and the photo identified by Giorgione as the shooter was not Mosley’s. During

the investigation of the shooting, police interviewed Mosley’s brother,

Christopher Stevenson (“Stevenson”).      Stevenson identified Mosley as the
J-S54036-20


shooter. Police subsequently interviewed Mosley, who submitted a recorded

statement admitting to shooting Thompson.

      On September 7, 2005, Mosley entered a negotiated guilty plea to third-

degree murder, robbery, and carrying firearms without a license. The trial

court sentenced Mosley to twenty to forty years in prison.

      In February 2006, Mosley, pro se, filed a PCRA Petition, asserting that

his guilty plea was unknowingly entered based upon ineffective assistance of

counsel.   The PCRA court denied Mosley relief without a hearing.        Mosley

appealed to this Court, and we remanded in order for the PCRA court to hold

an evidentiary hearing on the issues raised in Mosley’s PCRA Petition. See

Commonwealth v. Mosley, 929 A.2d 244 (Pa. Super. 2007) (unpublished

memorandum). In January 2009, following a hearing, the PCRA court denied

the Petition. On direct appeal, this Court concluded that, at the time of trial,

an exculpatory eyewitness existed and was available to testify that another

individual was the shooter. This Court reversed the PCRA court’s denial of the

Petition, and remanded the matter for a trial.       See Commonwealth v.

Mosley, 4 A.3d 676 (Pa. Super. 2010) (unpublished memorandum).

      Mosley’s initial trial resulted in a hung jury. At Mosley’s retrial, Mosley

and Stevenson each testified that their statements to police were coerced, and

that police assaulted them in order to elicit their statements. The jury also

heard testimony from Giorgione that Mosley was not the shooter. Further,

the jury heard testimony from Kevin Walker (“Walker”), Mosley’s cousin, that


                                      -2-
J-S54036-20


he was in his mother’s house playing video games with Mosley and Stevenson

on the night of the shooting. At the conclusion of trial, a jury convicted Mosley

of criminal homicide, robbery, recklessly endangering another person, and

carrying a firearm without a license. The trial court sentenced Mosley to an

aggregate term of life in prison. This Court affirmed Mosley’s judgment of

sentence, and our Supreme Court denied allowance of appeal.                 See

Commonwealth v. Mosley, 104 A.3d 57 (Pa. Super. 2014) (unpublished

memorandum), appeal denied, 105 A.3d 736 (Pa. 2014).

      On December 11, 2015, Mosley filed the instant, timely Petition. The

PCRA court appointed Christopher F. Wilson, Esquire (“Attorney Wilson”), as

counsel, and appointed an investigator in March 2018. Attorney Wilson filed

a supplemental PCRA Petition in January 2019, alleging that Mosley’s trial

counsel, Anne Gingrich Cornick, Esquire (“Attorney Cornick”), was ineffective

in failing to investigate defenses and witnesses, failing to provide an

adequately-funded defense, and failing to withdraw due to a conflict of

interest. Attorney Wilson filed a second supplemental PCRA Petition in June

2019, asserting Attorney Cornick’s ineffectiveness based upon a claim that

police generated incorrect mugshot information, and a third supplemental

PCRA Petition in August 2019, asserting that the testimony of eyewitness

Abismael Bruno (“Bruno”) constituted after-discovered evidence under the

PCRA.




                                      -3-
J-S54036-20


     The PCRA court conducted several hearings regarding Mosley’s Petitions.

The Commonwealth and Mosley filed memoranda with the PCRA court after

the hearings. On May 4, 2020, the PCRA court dismissed Mosley’s Petition.

Mosley filed a timely Notice of Appeal, and a court-ordered Pa.R.A.P. 1925(b)

Concise Statement of matters complained of on appeal.

     Mosley raises the following issues for our review:

     A. Whether the PCRA [c]ourt erred by denying relief based upon
     the assertion that trial counsel was ineffective for failing to
     properly investigate the case, in failing to interview multiple
     identified alibi and eyewitnesses, and in failing to investigate a
     clearly erroneous mugshot created by the Harrisburg Police which
     matched the height description of the perpetrator provided by the
     two eyewitnesses, but was more than three inches off of
     [Mosley]’s actual height[?]

     B. Whether the PCRA [c]ourt erred in failing to find that [Mosley]’s
     defense was inadequately funded[,] violating [Mosley]’s state and
     federal right to counsel, and state and federal due process and
     equal protection rights, because appointed counsel was only
     compensated at a rate of less than $30 per hour and
     approximately $800 per each trial, and the fact that there was no
     funding allocated for an investigator[?]

     C. Whether the PCRA [c]ourt erred [in] not appointing new counsel
     after [Mosley] filed a request for substitute counsel prior to trial[,]
     and erred in not providing a new trial based upon this asserted
     ground for relief where trial counsel had conflicts of interest in the
     case given that the Commonwealth’s case hinged on a confession
     which [Mosley] claimed was under duress made to the Harrisburg
     Police when [Attorney Cornick]’s husband worked for the
     Harrisburg Police and was indirectly involved with the instant case
     itself by communicating with [Mosley]’s brother about the instant
     case[?]

     D. Alternatively, whether the PCRA [c]ourt erred in failing to
     provide relief to [Mosley] concerning the newly discovered
     evidence regarding [] Bruno’s witness of the criminal episode
     which was communicated to [Mosley] in late 2015[,] who timely


                                      -4-
J-S54036-20


      submitted that information in a PCRA filing and thus meeting the
      test under 42 Pa.C.S.[A. §] 9543(a)(2)(vi)[?]

      E. Whether the PCRA [c]ourt erred to the extent that its denial of
      relief was potentially based on the concept that prejudice cannot
      be established, as noted on page [ten] of the [Rule] 1925[(a)]
      Opinion, due to [Mosley] having prior trial where his conviction
      was affirmed …[,] where the prior trial introduced a confession
      and a denial of a suppression of that confession, and thus the law
      of the case would establish that no possible prejudice could be
      shown by [Mosley] on collateral review[?]

Brief for Appellant at 3-4 (renumbered).

      “The standard of review of an order dismissing a PCRA petition is

whether that determination is supported by the evidence of record and is free

of legal error.” Commonwealth v. Weimer, 167 A.3d 78, 81 (Pa. Super.

2017). “The PCRA court’s findings will not be disturbed unless there is no

support for the findings in the certified record.” Id. (citation omitted).

      Mosley’s first three issues challenge Attorney Cornick’s effectiveness as

trial counsel. To prevail on a claim of ineffective assistance of counsel under

the PCRA, a petitioner must plead and prove, by a preponderance of the

evidence, that counsel’s ineffectiveness “so undermined the truth-determining

process that no reliable adjudication of guilt or innocence could have taken

place.” 42 Pa.C.S.A. § 9543(a)(2)(ii). Specifically,

      [t]o be entitled to relief on an ineffectiveness claim, a PCRA
      petitioner must establish: (1) the underlying claim has arguable
      merit; (2) no reasonable basis existed for counsel’s action or
      failure to act; and (3) he suffered prejudice as a result of counsel’s
      error, with prejudice measured by whether there is a reasonable
      probability the result of the proceeding would have been different.
      Commonwealth v. Chmiel, … 30 A.3d 1111, 1127 (Pa. 2011)
      (employing ineffective assistance of counsel test from


                                      -5-
J-S54036-20


      Commonwealth v. Pierce, … 527 A.2d 973, 975-76 (Pa. 1987)).
      Counsel is presumed to have rendered effective assistance.
      Additionally, counsel cannot be deemed ineffective for failing to
      raise a meritless claim. Finally, because a PCRA petition must
      establish all the Pierce prongs to be entitled to relief, we are not
      required to analyze the elements of an ineffectiveness claim in any
      specific order; thus, if a claim fails under any required element,
      we may dismiss the claim on that basis.

Commonwealth v. Treiber, 121 A.3d 435, 445 (Pa. 2015) (footnote and

some citations omitted).

      In his first issue, Mosley argues that Attorney Cornick was ineffective

for failing to properly investigate potential alibi witnesses, eyewitnesses, and

mugshot evidence.     See Brief for Appellant at 14-37. Mosley asserts that

Attorney Cornick failed to properly investigate the possible testimony of

Tandra and Shavelle Walker, potential alibi witnesses, and Bruno, a potential

eyewitness. Id. at 14-33. Specifically, Mosley asserts that these witnesses

would have either buttressed the credibility of—or, in some cases, been more

credible witnesses than—the witnesses Attorney Cornick used at trial. Id. at

18-33. Additionally, Mosley claims that Attorney Cornick failed to properly

investigate, and raise at trial, the “clearly erroneous” mugshot of Mosley

introduced at trial by the Harrisburg police, which listed Mosley as six feet tall,

rather than Mosley’s actual height of approximately five feet, nine inches. Id.

at 34. Mosley claims that the mugshot constituted either a “sloppy mistake”

by police, or that the mugshot was fabricated to match Giorgione’s description

of a six-foot-tall shooter.    Id. at 34-37.    In either case, Mosley claims,

Attorney Cornick fell short of providing effective assistance of counsel by not

                                       -6-
J-S54036-20


investigating the reason for the discrepancy, and for failing to exploit it at trial.

Id.

             Counsel has a duty to undertake reasonable investigations
      or to make reasonable decisions that render particular
      investigations unnecessary. Where counsel has made a strategic
      decision after a thorough investigation of law and facts, it is
      virtually unchallengeable; strategic choice made following a less
      than complete investigation are reasonable precisely to the extent
      that reasonable professional judgment supports the limitation of
      the investigation.        As noted, an evaluation of counsel’s
      performance is highly deferential, and the reasonableness of
      counsel’s decisions cannot be based upon the distorting effects of
      hindsight. Furthermore, reasonableness in this context depends,
      in critical part, upon the information supplied by the defendant.
      Thus, assuming a reasonable investigation, where there is no
      notice to counsel of particular mitigating evidence, he cannot be
      held ineffective for failing to pursue it.

Commonwealth v. Basemore, 744 A.2d 717, 735 (Pa. 2000) (citations

omitted).

      During the PCRA hearing, Attorney Cornick testified as follows regarding

her consideration of an investigator to evaluate potential alibi witnesses:

      In this case, I will reiterate, I found no need to [utilize an
      investigator] with regard to our defense. The prime witness was
      … Giorgione, who not only couldn’t identify [] Mosley as the
      shooter but, in fact, positively said that [Mosley] was not the
      shooter. He had given that statement to police. It was clear as
      day. I would never have subjected that to someone else’s
      secondary or speculative questioning that would have elicited a
      response from [] Giorgione that was different from the one I was
      already quite happy with as far as what we’d say for [] Mosley.

             [] Mosley himself testified. [] Stevenson testified. If you
      look at [] Walker’s testimony, he says that [] Stevenson was with
      him at the time during this alibi as well. [] Stevenson never
      testified on the stand that he was with [] Mosley during the time
      of the shooting. Furthermore, [] Mosley himself did not testify
      that he was somewhere other than - - anywhere else. He didn’t


                                        -7-
J-S54036-20


      bring up his own supposed alibi that now, I suppose, you have
      some people coming in to testify about.

            What I thought was the most reliable testimony was what
      had already been elicited from police statements prior to trial,
      because our arguments were twofold: [o]ne, that [] Mosley was
      coerced in his confession; and, two, that [] Giorgione, the only
      eyewitness to the crime, testified that [] Mosley was not the
      shooter.

             There was no reason to have a third party investigate or
      interview those people because what was already taken and
      satisfied on the record was exactly the testimony I hoped to elicit
      at trial. And I certainly wouldn’t want to put myself in the position
      of an attorney to get testimony that had been contradicted by that
      witness through my own investigator[’]s furthering of questioning.

N.T., 4/29/19, at 28-30 (some paragraphs combined).

      Specifically, with respect to investigating Bruno’s account of the

shooting, Attorney Cornick testified that she did not reach out to Bruno, as

she did not want to “reach out to a person on whom [she would] want to point

the finger of being a perpetrator of a crime to give him the opportunity to

deny that on the stand to a jury.” Id. at 35. Attorney Cornick reiterated her

strategy at trial was as follows:

      The point of my defense was that the eyewitness to the crime, []
      Giorgione, could testify clearly that [] Mosley was not the
      perpetrator. That was the best evidence … for me to present at
      trial.

                                     ***

      I did not need to talk to [] Bruno. The best witness with regard
      to whatever was testified to about [] Bruno was [] Giorgione, who
      took the stand and testified that it was not [] Mosley who was the
      shooter.

                                     ***


                                      -8-
J-S54036-20


      [] Giorgione told the police in a recorded statement that it was not
      [] Mosley who shot [] Thompson. There was nothing about a
      statement like that that was in [] Mosley’s interest that I try to
      tease apart or elicit something that was not as helpful as what it
      was on its own.

Id. at 35, 37, 38.

      Thus, the record supports the PCRA court’s determination that Attorney

Cornick had a reasonable basis for her actions.         See Treiber, supra;

Basemore, supra.

      Regarding Mosley’s challenge to the failure of Attorney Cornick to

investigate the mistakes on his mug shot, Attorney Cornick testified as

follows:

      A. [Attorney Cornick:] Giorgione saying that [Mosley] was 6 feet
      tall and 150 pounds means squat to me, frankly, when I was faced
      with a statement from [] Giorgione who said the shooter was not
      Rashawn Mosley. So I elicited from [] Giorgione that [] Mosley
      was not the shooter in this homicide. … I’m explaining to you why
      [the issue of Mosley’s reported mugshot height] was not
      something about which to make hay when [] Giorgione testified
      that the shooter was not [] Mosley.

      Q. [Attorney Wilson:] Okay. You did not ask anything with the
      Harrisburg police, assuming he’s - - his height is his height. It’s
      not even 5 foot, 9, probably. You didn’t ask anything concerning,
      why is there a mugshot from the Harrisburg police that has
      inaccurate information that matches [] Giorgione’s information?

      A. Because, quite frankly, Mr. Wilson, I think it would have
      resulted in the same rigamarole of an exchange that’s occurring
      right now and would have been of no benefit to my client in front
      of the jury.

                                     ***

      A. … [M]ore importantly, when [Giorgione was] asked, [“ I]s
      [Mosley] the shooter?[”] He answered, [“ N]o.[”] That’s the best


                                     -9-
J-S54036-20


      evidence for a jury to hear, or that was my strategic …
      determination at that time.

N.T., 4/29/19, at 50-52.

      The PCRA court addressed Mosley’s argument as follows:

      We [] dismiss [Mosley]’s argument that trial counsel was
      ineffective in not seeking to investigate why the booking
      information was incorrect and by failing to cross-examine or
      impeach any of the Harrisburg police witness[es] on the erroneous
      information.      As stipulated, the standard procedure at the
      Harrisburg Police/Dauphin County Booking Center when someone
      is booked and a mugshot is taken is to measure the defendant by
      height and estimate the weight, or use the weight provided in the
      police criminal complaint if one is listed by the officer. Joint
      Stipulation as to Dauphin County Booking Procedure for Purposes
      of PCRA Hearing, filed August 19, 2019. [Mosley] asserts that
      either the police made a sloppy mistake in creating a mugshot
      that noted a height more than three (3) inches taller than
      [Mosley]’s 5’8 7/8” height, or [Mosley]’s mugshot was created to
      match the description giv[en] by [] Giorgione. Again, there was
      no reasonable probability that, but for counsel’s alleged error, the
      outcome of the proceedings would have been different. Further,
      in light of all the conflicts in testimony, this dispute in observed
      measurement is de minimis in nature.

PCRA Court Opinion, 5/4/20, at 10-11 (footnotes omitted).

      We agree with the sound analysis of the PCRA court, and affirm on the

basis of its Opinion with regard to this issue. See id. Because Mosley has

not demonstrated that Attorney Cornick lacked a reasonable basis for her

decision to investigate the mugshot discrepancy, or that he suffered prejudice

as a result, we cannot grant him relief on this claim.   See Chmiel, supra.

      In his next issue, Mosley argues that the PCRA court erred when it

concluded that his defense was not inadequately funded. Brief for Appellant

at 42-52. Mosley asserts that trial counsel’s compensation—which amounted


                                     - 10 -
J-S54036-20


to approximately $30 per hour and $800 for Mosley’s trial—was insufficient to

satisfy the minimum level of representation to satisfy his constitutional due

process.   Id. at 42-43.    Further, Mosley alleges that his defense was not

provided with sufficient resources to hire an investigator, which he argues was

critical to his defense. Id. at 43-44. Mosley brings to our attention the costs

associated with maintaining a law practice, including servicing an attorney’s

student loan debt, and asserts that Dauphin County’s compensation for

conflict attorneys, like Attorney Cornick, was insufficient to meet constitutional

muster. Id. at 44-45. While Mosley concedes that Attorney Cornick is “a

more than capable attorney,” he concludes that she would have put forth a

more substantial defense had she been paid more to do so. Id. at 48, 51-52.

      In its Opinion, the PCRA court addressed this issue as follows:

      Here, there is simply no evidence presented by [Mosley] that
      [Attorney Cornick] was underfunded and, therefore, ineffective.
      While a precise compensation figure was not elicited at the PCRA
      hearing, the testimony revealed that trial counsel was not
      underfunded in terms of her representation of [Mosley]. Th[e
      PCRA c]ourt pointedly asked Attorney Cornick: “[D]id you feel you
      were inadequately compensated for this case to the point that it
      impinged on your ability to be able to give the resources necessary
      to defend the defendant?”        Attorney Cornick: “No.”      N.T.,
      4[/]29[/]19, [at] 18-19. Attorney Cornick also testified that there
      were no other cases that were drawing her attention away from
      [Mosley]’s case and affecting her ability to put forth a defense.
      [Id. at] 20. Attorney Cornick zealously advocated on behalf of
      [Mosley] and presented the strongest evidence in an attempt to
      prove that [Mosley] was not the shooter. As set forth previously,
      the appointment of an investigator for PCRA purposes would not
      uncover any additional witnesses that could have helped [Mosley].
      Rather, trial counsel decided the best defense would be to present
      the eyewitness to the crime, [] Giorgione, who could testify that
      [Mosley] was not the perpetrator.

                                     - 11 -
J-S54036-20


PCRA Court Opinion, 5/4/20, at 11-12 (footnote omitted).

      We agree with the sound analysis of the PCRA court, and affirm on this

basis in regarding Mosley’s second claim. See Chmiel, supra.

      In his third issue, Mosley argues that the PCRA court erred in failing to

appoint Mosley new counsel due to a conflict of interest. Brief for Appellant

at 52-59. Mosley asserts that Attorney Cornick suffered from a conflict of

interest, as her husband, Sean Cornick (“Corporal Cornick”), was, at the time

of trial, a corporal with the Harrisburg Police Department. Id. at 53. Mosley

claims that because his theory of the case hinged on his contention that

Harrisburg police officers illegally coerced him and Stevenson into providing

incriminating statements, Attorney Cornick could not effectively present that

contention given her relationship with an officer in the same department. Id.

at 54-56.   In support of this contention, Mosley points to a history of

interactions between Corporal Cornick and Mosley’s brother, where Corporal

Cornick had asked Mosley’s brother for assistance in other, unrelated

investigations at around the same time as Mosley’s trial. Id. at 58-59.

      We review ineffectiveness claims based on a conflict of interest as

follows:

      [A]n appellant cannot prevail on a preserved conflict of interest
      claim absent a showing of actual prejudice. We presume prejudice
      when the appellant shows that trial counsel was burdened by an
      “actual”—rather than mere “potential”—conflict of interest. To
      show an actual conflict of interest, the appellant must
      demonstrate that: (1) counsel “actively represented conflicting
      interests”; and (2) those conflicting interests “adversely affected
      his lawyer’s performance.” Commonwealth v. Collins, … 957

                                    - 12 -
J-S54036-20


      A.2d 237, 251 ([Pa. ]2008). Clients’ interests actually conflict
      when “during the course of representation” they “diverge with
      respect to a material factual or legal issue or to a course of action.”
      Id.

Commonwealth v. Sepulveda, 55 A.3d 1108, 1147 (Pa. 2012).

      In its Opinion, the PCRA court addressed this issue as follows:

      A review of the record reveals [Mosley] failed to present any
      credible evidence that trial counsel’s relationship with her
      husband, who was a corporal working in the vice unit of the
      Harrisburg City Police at the time of [Mosley]’s trials, adversely
      affected her representation of [Mosley]. It is true that Attorney
      Cornick rested her defense on police coercion in obtaining
      [Mosley]’s and [] Stevenson’s testimony; however, her marriage
      to a police officer in the same department did not prevent her from
      attacking the conduct in interviewing [Mosley]. Attorney Cornick
      testified that “[t]here was no conflict of interest in my
      representation of [] Mosley due to my husband’s position.” [N.T.,
      4/29/19, at 40.] Additionally, she noted that she had “no problem
      … raising issues … with the competence of Harrisburg police, prior
      to this trial and post this trial.” [Id.]

PCRA Court Opinion, 5/4/20, at 13-14.

      Our review of the record confirms that Attorney Cornick zealously

represented Mosley’s interests at trial, and Mosley has presented no evidence

that Attorney Cornick’s relationship with Corporal Cornick “adversely affected”

her performance in representing Mosley, or that it represented an actual

conflict of interest. As the PCRA court states, Mosley’s contention is belied by

Attorney Cornick’s theory of the case, which directly attacked the Harrisburg

police department for its conduct in interviewing Mosley and Stevenson. In

light of the foregoing, we conclude that Mosley’s claim that Attorney Cornick




                                      - 13 -
J-S54036-20


provided ineffective assistance of counsel on these grounds lacks arguable

merit, and we can grant him no relief on this claim. See Sepulveda, supra.

      In Mosley’s fourth issue, he argues that the PCRA court erred in failing

to conclude that Bruno’s testimony constituted after-discovered evidence

under section 9543(a)(2)(vi). Brief for Appellant at 37-42. Mosley reiterates

that Attorney Cornick failed to properly investigate the case, and asserts that

“the only way to conclude that [Attorney Cornick] was not ineffective for failing

to interview Bruno … would be to conclude that Bruno was not available during

[Mosley]’s … [] trials due to his previous status as a suspect and because he

originally indicated that he would not cooperate.” Id. at 37-38. Mosley points

to the reliability of Bruno’s testimony because Bruno knew Mosley “well,” due

to seeing Mosley at the Hall Manor basketball court throughout the summer

of 2004, while Giorgione had never met Mosley prior to the night of the

shooting. Id. at 41-42. Further, Mosley asserts that Bruno’s testimony was

not merely cumulative, as Giorgione had identified Bruno as being near the

scene of the shooting.     Id.    In light of this purported after-discovered

evidence, Mosley requests a new trial. Id. at 42.

      Under the PCRA,

      [w]here a petition is otherwise timely, to prevail on an after-
      discovered evidence claim for relief under [42 Pa.C.S.A.
      §] 9543(a)(2)(vi), a petitioner must prove that (1) the
      exculpatory evidence has been discovered after trial and could not
      have been obtained at or prior to trial through reasonable
      diligence; (2) the evidence is not cumulative; (3) it is not being
      used solely to impeach credibility; and (4) it would likely compel
      a different verdict. Commonwealth v. D’Amato, 856 A.2d 806,

                                     - 14 -
J-S54036-20


      823 (Pa. 2004); see [Commonwealth v.] Cox, 146 A.3d 221,]
      227-28 [(Pa. Super. 2016)] ([stating that] “[o]nce jurisdiction has
      been properly invoked, … the relevant inquiry becomes whether
      the claim is cognizable under [Section 9543] of the PCRA.”).

Commonwealth v. Burton, 158 A.3d 618, 629 (Pa. 2017) (citation omitted).

      In this case, Mosley failed to demonstrate that Bruno’s potential

testimony could not have been discovered prior to trial through reasonable

diligence. The record reflects that Giorgione had originally identified Bruno in

a photo array, and police executed a search warrant on Bruno’s residence as

part of their initial investigation into the shooting. See N.T., 4/29/19, at 33-

35 (wherein Attorney Wilson introduces a search warrant for Bruno’s

residence, and Attorney Cornick testifies that Giorgione had identified Bruno

to police on the night of the shooting). Further, Bruno’s testimony would have

been cumulative, as his identification of the shooter substantially mirrored the

identification of another eyewitness, Giorgione, who was in the car with

Thompson when he was shot. N.T., 6/17/19, at 23-25 (wherein Bruno testifies

that the shooter was a dark-skinned male wearing a baseball cap); see also

N.T., 9/13/12, at 32-33 (wherein Giorgione testifies that the shooter was a

dark-skinned male wearing a baseball cap).        Accordingly, Mosley’s after-

discovered evidence claim is without merit, and we cannot grant him relief.

See Burton, supra.

      Finally, Mosley claims that the PCRA court erred when it concluded that

prejudice could not be established, because his conviction was affirmed by

this Court on direct appeal. Brief for Appellant at 59-61. Mosley asserts that

                                     - 15 -
J-S54036-20


this Court’s acceptance of the PCRA court’s rationale in this regard would

“damage the integrity of the present criminal justice system[,]” as it would

“create an ever[-]stronger incentive for law enforcement to obtain a

confession[.] Id. at 60. Mosley urges this Court to reject such an analysis,

and that he should receive a new trial. Id. at 61.

      In a footnote in its Opinion, the PCRA court stated the following, in its

analysis under the prejudice prong of the Pierce test, regarding Mosley’s

contention that Attorney Cornick provided ineffective assistance of counsel in

failing to properly investigate witnesses:

      Moreover, in addition to the foregoing analysis, th[e PCRA c]ourt
      echoes the Commonwealth’s position with regard to [Mosley]’s
      confession to the crimes. Specifically, the Commonwealth offers
      that the law of this case is that [Mosley]’s confession was
      knowingly, voluntarily, and intelligently given and, therefore,
      there is no probability that the outcome of the trial would have
      been different. In its memorandum opinion filed on May 23, 2014,
      th[is] Court adopted th[e trial c]ourt’s reasoning in finding that
      [Mosley]’s confession was knowing, voluntary, and intelligently
      given. Commonwealth v. … Mosley, [104 A.3d 57 (Pa. Super.
      2014) (unpublished memorandum)]. [Mosley]’s theory of the
      case throughout trial was that statements made by both him and
      [Stevenson] were the result of police coercion. He further argued
      that he did not understand his rights and consistently asked for
      an attorney.    [Mosley] took the stand at trial and had an
      opportunity to testify that he was somewhere else at the time of
      the crime. He did not do so.

PCRA Court Opinion, 5/4/20, at 10 n.3.

      The PCRA court’s statements, which Mosley challenges in this argument,

addressed the prejudice prong of the Pierce test for ineffective assistance of

counsel. See id. However, the PCRA court also found that Attorney Cornick



                                     - 16 -
J-S54036-20


possessed a reasonable basis for not investigating other potential witnesses.

See id. at 9-10 (wherein the PCRA court analyzes Attorney Cornick’s

reasonable basis for her strategic decisions). Accordingly, because Mosley’s

ineffectiveness claim fails on reasonable basis grounds, we need not address

the PCRA court’s analysis under the prejudice prong of the Pierce test. See

Commonwealth v. Ali, 10 A.3d 282, 291 (Pa. 2010) (stating that if an

ineffectiveness claim fails under any one of the Pierce prongs, we may

dismiss the claim on that basis).

      Based on the foregoing, we affirm the Order of the PCRA court

dismissing Mosley’s Petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/25/2021




                                    - 17 -